Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response received on 11/18/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 November 18 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims and has argued that prior art does not teach the newly claimed limitations. 
All arguments are moot in view of new grounds of rejection, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-19, 21, 23-27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent No. 10127468 (Lemay et al).
Regarding claim 13, Lemay et al discloses One or more units of computer-readable media collectively having contents configured to cause the computing system to perform a method for indexing pages containing manually-created visual content, none of the units of computer-readable media constituting either a signal per se or a carrier wave per se (col. 1, lines 27-30), the method comprising: for each of a plurality of pages (col. 2, lines 23-24, col. 6, lines 20-30), capturing an image of the page (fig. 2a), all of the captured images showing the same set of preprinted indexing targets, destination symbols (fig 8, item 134, fig. 10), each of the preprinted indexing targets of the set having a different visual appearance (fig. 8, item 134 all have different shapes); for each of the captured images, using machine vision techniques to identify in the captured image which of the set of preprinted indexing targets have been marked on the captured image (col. 7, lines 14-19) to characterize manually-created visual content in the captured image, the destination of the manually-created visual content (col. 9, lines 58-60), the manually- created visual content characterized by each marked preprinted indexing target being in a different location in the captured image than the preprinted indexing target (fig. 12, recipe in different location from the printed targets); and constructing a data structure indicating, for each captured image, the indexing targets identified as being marked (fig. 12).  
Regarding claim 21, Lemay et al discloses A method in a computing system for indexing pages containing manually-created visual content (fig. 2a, 2b), the method comprising: for each of a plurality of pages (col. 2, lines 23-24, col. 6, lines 20-30), capturing an image of the page (fig. 2a), all of the captured images showing the same set of preprinted indexing targets, destination symbols (fig 8, item 134, fig. 10), each of the preprinted indexing targets of the set having a different visual appearance (fig. 8, item 134 all have different shapes); for each of the captured images, using machine vision techniques to identify in the captured image which of the set of preprinted indexing targets have been marked on the captured image (col. 7, lines 14-19)  to characterize manually-created visual content on the captured image, the destination of the manually-created visual content (col. 9, lines 58-60),, the manually- created visual content characterized by each marked preprinted indexing target being in a different location in the captured image than the preprinted indexing target (fig. 12, recipe in different location from the printed targets); and constructing a data structure indicating, for each captured image, the indexing targets identified as being marked  (fig. 12).  
Regarding claim 23, Lemay et al discloses the capturing is performed using a document scanner, a smartphone camera (col. 2, lines 41-42).  
Regarding claim 24, Lemay et al discloses the capturing is performed using a handheld camera, a smartphone camera (col. 2, lines 41-42). 
Regarding claim 25 Lemay et al discloses the used machine vision techniques rely at least in part on a standard position of each preprinted indexing target on all of the captured images (col. 8, lines 15-16).  
Regarding claim 26, Lemay et al discloses the used machine vision techniques rely at least in part on the appearance of the preprinted indexing targets (col. 8, lines 15-21).  
Regarding claim 27, Lemay et al discloses a distinguished one of the preprinted indexing targets is identified as having been marked based upon the distinguished indexing target being obscured by a mark (col. 8, lines 20-24, fig. 10).  
Claims 15 -19 are rejected for the same reasons as claims 23 -27, respectively.  Thus, the arguments analogous to that presented above for claims 23 -27 are equally applicable to claims 15 -19.  Claims 23 -27 distinguishes from claims 15-19 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 20 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lemay et al, as applied to claims 13 and 21 above, and further in view of ***.
Regarding claim 20, Lemay et al discloses all of the claimed elements as set forth above and is incorporated herein by reference.
Lemay et al does not disclose expressly a distinguished one of the preprinted indexing targets is identified as having been marked based upon the distinguished preprinted indexing target being encircled by a mark.  
Marks discloses a distinguished one of the preprinted indexing targets is identified as having been marked based upon the distinguished indexing target being encircled by a mark (page 8, claim 13).   
Lemay et al & Marks are combinable because they are from the same field of endeavor, i.e. document scanning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to allow encircling as an input.
The suggestion/motivation for doing so would have been to provide a more robust method by accepting all possible user inputs.
Therefore, it would have been obvious to combine the media having contents to perform the method of Lemay et al with circling input of Marks to obtain the invention as specified in claim 20.

Claim 28 is rejected for the same reasons as claim 20.  Thus, the arguments analogous to that presented above for claim 20 are equally applicable to claim 28.  Claim 28 distinguishes from claim 20 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.

Allowable Subject Matter
Claims 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as indicated in the non-final rejection dated 7/22/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        12/8/2022